DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerbi et al. (6,587,750).  Gerbi et al. disclose, at least in figures 1-7C and col. 7 line 65 to col. 8, line 2; col. 8, lines 40-65; col. 9, line 34 to col. 12, line 20; a control system for a robotic surgical system, the control system comprising: a robotic tool (38) comprising a pair of tool jaws (46a, 46b) movable through a range of positions; an input control device (102) comprising: a linear actuator (84, according to col. 11, lines 14-34); and a pair of pivotable jaws (50a, 50b) coupled to the linear actuator, wherein the pair of pivotable jaws is configured to pivot in response to a user input control motion, and wherein the linear actuator is configured to selectively pivot the pair of pivotable jaws; and a control circuit (within 94 and/or 22, according to col. 10, lines 45-57 and col. 7 line 65 to col. 8, line 7) configured to: receive a first input control signal (e.g., from HE1 and/or HE2) indicative of the user input control motion received by the pair of pivotable jaws; provide a first output control signal to the robotic tool based on .
Gerbi et al. also disclose a control system for controlling a robotic surgical tool (38), the control system comprising: an input control device , comprising: a base (58, as shown in fig. 4); a joystick (52a) extending from the base; and a handpiece (50) extending from the joystick, wherein the handpiece comprises a linear actuator (102), a first controller jaw (50a) coupled to the linear actuator, and a second controller jaw (50b) coupled to the linear actuator, wherein the first controller jaw and the second controller jaw are configured to receive user input control motions, and wherein the linear actuator is configured to selectively drive the first controller jaw and the second controller jaw; and a control circuit (within 94 and/or 22, according to col. 10, lines 45-57 and col. 7 line 
Gerbi et al. further disclose control system for a robotic surgical system, the control system comprising: a robotic tool, comprising: an end effector (combination of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbi et al. (6,587,750) in view of Wang et al. (5,855,583). With respect to claims 5-8, 16, and 17, Gerbi et al. discloses the invention substantially as claimed, wherein the system, according to fig. 2 and col. 8, lines 15-22 and col. 12, lines 9-20; may include “robotic surgical instruments” and “different surgical instrument types” and .
	With respect to claim 15, Gerbi et al. disclose, in col. 9, lines 37-39 and col. 11, lines 27-34; a sensor that is an encoder, but do not explicitly disclose that the sensor comprises a rotary encoder.  Wang et al. teach, at least in col. 7, lines 7-15; a system including a rotary encoder as a sensor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gerbi et al., so that it includes a rotary encoder.  Such a modification would allow the system to sense positions of a robotic tool and/or a robotic arm possessing joints.
With respect to claims 18 and 19, Gerbi et al. disclose a method with multiple robotic tools (e.g., 36, 38), the method comprising: receiving a first input control signal (e.g., from HE1 and/or HE2)  indicative of a user input control motion applied to a controller jaw (50a) of an input control device (50); driving a jaw (46a) of a first robotic tool (38) in response to the first input control signal; and switching operable control by the input control device from the first robotic tool to a second robotic tool (another robotic surgical instrument, according to col. 7, line 65 to col. 8, line 22).  However, Gerbi et al. do not explicitly disclose receiving a second input control signal from the second robotic tool indicative of an angular orientation of a jaw of the second robotic .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lipow (2004/0243147) and Millman et al. (10,441,370) teach a control systems and methods with the systems.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771